E   ~




         2
         3
         4
         5
         6                          UNITED STATES DISTRICT COURT
         7                        CENTRAL DISTRICT OF CALIFORNIA
         8
                I UNITED STATES OF AMERICA,
         9
        10 ,I                            Plaintiff,
                                  v.
        12                                                   ORDER OF DETENTION
        13
        14                               Defendant.
        15
        i6                                                   I.
        17         A.~ On motion ofthe Government in a case allegedly involving:
        18             1.() a crime ofviolence.
        19            2.       an offense with maximum sentence oflife imprisonment or dea~li.
        20            3.       a narcadcs or controlled substance offense with maximum sentence
        2t                     often or more years .
        22            4.()     any felony -where the defendant has been convicted oftwo or more
        23                     prior offenses described alcove.
        24            5.() any felony that is not otherwise a crime of violence that involves a
        25                     minor victim, or possession or use ofa firearm or destructive device
        as                     or any other dangerous weapon, or a failure to register under 18
        27                    U.S.0 § 2250.
        28         B.(}     On motion by the Government /()on Court's own motion, in a case

                                    O[iDER OF DETENTION AFf'ER HEARING({8 tJ.S.C. §3142(1))

                CR-44I~7?                                                                     Page 1 of4
~~   ,i   ,




               1                       allegedly involving:
               2                       On the further allegation by the Government of:
               3            1.(~ a serious risk that the defendant will flee.
               4            2.() a serious risk that the defendant will:
               5                  a.()obstruct or attempt to obstn~ctjustice.
               b                  b.{)threaten, injure, or intimidate a prospective witness or juror ar
               7                         attempt to do so.
               8        C. The Government ~is/{)is nat entitled to a rebuttable presumption that no
               9            condition or combination ofconditions will reasonably assure the defendant's
              lU            appearance as required and the safety ofany person ar the community.
              11
              12                                                       II.
              13        A.~         The Court finds that no condition or combination ofconditions will
              14                    reasonably assure:
              15            1. ~         the appearance ofthe defendant as required.
              16                  (~     andfor
              17            2. Q~        the safety ofany person or the community.
              18       B.~          The Court finds that the defendant has not rebutted by suffcient
              19                    evidence to the contrary the presumption provided by statute.
              Zd
              21                                                      III.
              22       The Gourt has considered:
              23       A. the nature and circumstances ofthe offenses} charged, including whether the
              2~            offense is a crime ofviolence,a Federal crone ofterrorism,or involves a minor
              25            victim ar a controlled substance,firearm, explosive, or deshvctive device;
              26       B. the weight of evidence against the defendant;
              27       C. the history and characteristics ofthe defendant; and
              28       D. the nature and seriousness of the danger to any person or to the commutity.

                                              URDER OF DETENTEON AFf'ER H~r1R[NG(I8 U.S.C. §3142(f))

                   CR-94(Ob/a7)                                                                        Page 2 of4
~`   °




          i                                                   IV.
         2       The Court also has considered all the evidence adduced at the hearing and the
         3       arguments and/or statements of counsel, and the Pretrial Services
         4       ReportJrecommendation.
         5
         6                                                     1~

         7       The Court bases the foregoing findings) on the following:
                 A. Q~}       As to flight risk:                                                     I


         9
                                                   acs/2.~ ~             ~-( ~ 1`'~~           ~r~s ~~ p          ~n ,
         14                                           ~~                                                 J
         ~~                                        ~                      o          ~~
         ~~
         13
         14
         15
         l6      B.{~         As to danger:
         17
         18
         19
         za
         zi
         22
         23

         24                                                   VI.
         25      A.() The Court finds that a serious risk exists that the defendant will:
         z6                1.{)obstruct or attempt to obstn~ct justice.
         27                2.()attempt to/( )threaten, injure or intimidate a witriess orjuror.
         28

                                       ORDER OF DE3'ENTION AFTER HEARING(18 il.S.G §3I42(i))

              ~~_~ ~0~7~                                                                                     Page 3 oF4
      r
          ``€   G'

r 1




                      1       B. The Court bases the foregoing findings} on the fallowing:
                      2
                      3
                      4
                      5
                      6

                      7
                      8
                      9                                                    VII.
                     10
                     11       A.IT IS TI~REF4RE ORDERED that the defendant be detained prior to trial.
                     12       B.IT IS FURTHER ORDERED that the defendant be committed to the custody
                     13           ofthe Attorney General far confinement in a corrections facility separate, to
                     14           the extent practicable, from persons awaiting or serving sentences or being
                     15           held in custody pending appeal.
                     is       C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
                     17           opporiiinity for private consultation with counsel.
                     18       D. IT IS FURTHER ~R.DERED that, on order ofa Court ofthe United States
                     19           or on request of any attorney for the Government,the person in charge ofthe
                     20           corrections facility in which the defendant is confined deliver the defendant
                     21           to a United States marshal for the purpose ofan appearance in connection
                     22           with a court proceeding.
                     23
                     za
                     25
                     26 DATED: ~              ~O
                     27
                     28

                                                   ORDER OF DETEIYTiON AFTER 8EA(t[NG(l8 U.S.C. ~i142(i)~

                          CR•94(ON07)                                                                       Page 4 of4 ~
